DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, species BIK and Western Blot in the reply filed on 1/15/2021 is acknowledged.  The traversal is persuasive insofar the argument is correct that the election of species between PCR and western blot was inappropriate since claim 4 requires both.  This requirement is withdrawn.  The remaining traversal is on the ground(s) that claim 1 has been amended to include the genes recited in claim 5.  This is not found persuasive because even though the claims now recite the same genes, the genes are not a special technical feature in view of the prior art since Bik was known, as evidenced in the requirement, and further evidenced in this office action.  
The remainder of the requirement is still deemed proper and is therefore made FINAL.
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/15/2021.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure.

Required response - Applicant must provide either:

Where an ASCII text file was provided on the application filing date via EFS-Web, a substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
OR

A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); together with
An amendment specifically directing its entry into the application; 
Where the “Sequence Listing” is submitted under item 1)a) or b) a substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
A statement that the “Sequence Listing” added by amendment includes no new matter; 
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the “Legal Framework”; and
A statement that the content of the previously-filed CRF is identical to the “Sequence Listing” part of the disclosure added by amendment, where provided under item 1) b), c), or
(note that where a “Sequence Listing” part of the disclosure is provided under item 1) a), the text file will also serve as the CRF, and the statement of identity is not required). 

Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Improper Markush Grouping
Claim 1-4 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
Where a Markush grouping describes part of a combination or process, the members following “selected from the group consisting of” (or a similar introductory phrase) must be substitutable, one for the other, with the expectation that the same intended result would be achieved. Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1357 (Fed. Cir. 2016)(“It is generally understood that … the members of the Markush group … are alternatively usable for the purposes of the invention … .”)(citations omitted). 

The members of the Markush grouping are all genes that have altered gene expression in response to low dose rate low level radiation.  These do not have a “single structural similarity” because they do not share any substantial common structure (they are each structurally distinct and encode distant proteins) and also they are do not belong to the same recognized physical or chemical class or to the same art-recognized class.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each of the recited members of the group would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention.   
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  If Applicant does the former, the election of species will remain, and only claims to the elected species will be examined.  Similarly, only the elected species of Bik has been considered in the remaining rejections in this office action.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite when it recites “Bik (Genebank accession No:  NM_007546) because it is not clear if the subject matter in parenthesis is meant to be limiting or exemplary.  Since the gene in the GenBank record is specific to a murine gene, it is not clear if this is meant to limit the practice of the claimed invention only to detection of a murine gene or if expression of Bik in any thymic lymphoma cell is encompassed by the claim.  Furthermore, even if NM_007546 is intended to be limiting, it is not clear what this limitation means, since prior to the filing date there were multiple versions of this GenBank record present in the NCBI database.  Further still, it is not clear if it means that the entirety of the sequence of the expression product must be determined and confirmed to be identical to a sequence in the GenBank record or if the reference to the GenBank record has different meaning.  All claims are 
Furthermore claim 2 is indefinite when (Mus musculus) appears in parenthesis because it is not clear if the recitation is meant to be limiting or exemplary.  
Claim 3 is confusing because it appears to require three different low-dose low-level applications of radiation (the options are joined with an “and”) but claim 1 only has a single step of applying radiation and it is not clear how claim 3 is related to claim 1.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature without significantly more. The claim(s) recite(s) the relationship between applying low-dose-rate low-level radiation to thymic lymphoma cells and altered expression of the apoptosis regulatory gene Bik (consonant with the restriction).  This relationship is a naturally occurring relationship and is therefore a natural law. This judicial exception is not integrated into a practical application because the additional steps of applying radiation and detecting the gene are data gathering steps that to not utilize or apply the judicial exception in anyway. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of applying radiation and detecting gene expression extra solution data gathering activities necessary for observing or 
 	This rejection could be overcome by deleting the phrase “having altered gene expression” from the claim.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bong et al. (JOURNAL OF RADIATION PROTECTION, VOL.37 NO.2 JUNE 2012, pages 56-62) in view of Chinnadurai et al. (NIH Public Access Author Manuscript. Author Manuscript.  Oncogene. Author manuscript; available in PMC 2010 August 26. Pages 1-16).
 	Bong et al. teaches a method which includes applying low-dose low-level radiation to thymic lymphoma cells, in particular the mouse thymic lymphoma EL4 cell line and then detecting an apoptosis regulatory gene having altered gene expression in individual irradiated mouse thymic lymphoma cells.  In particular, Bong et al. teach applying radiation at 2.95 mGy/h for 24 hours, leading to a cumulative dose of 70.8 mGy to El4 lymphoma cells (p. 57, second column).  Bong et al. further teach measuring gene expression of apoptosis regulatory genes using polymerase chain reaction (p. 57, second column and Table 1) and ELISA.  
	Bong et al. measure the expression of apoptosis regulatory genes, and found that the majority of tested genes were differentially regulated in irradiated versus control cells (Figure 2A).  Bong et al. do not teach that apoptosis regulatory gene is Bik.  
	Chinnadurai et al. teach that Bik is a pro-apoptotic protein and in particular teaches that BIK is a pro-apoptotic tumor suppressor in several human tissues (abstract).  Chinnadurai et al. also teach that gamma radiation has been shown to activate BIK expression in human KB cells (p. 3). 
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the methods taught by Bong et al. so as to have 
	Regarding claim 3, Bong et al. teach applying radiation at 2.95 mGy/h for 24 hours, leading to a cumulative dose of 70.8 mGy to El4 lymphoma cells (p. 57, 1st column).  This is very close to the claimed cumulative dose of 61.92 at a rate of 2.58 mGy/hr, and in between the lowest cumulative dose option and the middle cumulative dose option in the claim.  Bong et al. does not teach delivering precisely the same amount of radiation at the same rate as the current claim.  However, the claimed regimens are close enough that the amount taught by Bong et al. renders the claimed dosage regime obvious.  The regimens are so close that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05.  
	Furthermore, Bong et al. additionally teach that low dose radiation includes all rates less than 6 mGy/h (p. 57, 1st column).  Bong et al. hypothesize that the low-dose-rate radiation may boost anticancer system (p. 58, 2nd column).  Since Bong et al. teach that low dose radiation includes all treatments less than or equal to 6 mG/h, it would have been prima facie obvious to have modified the 24 hour treatment regime taught by Bong et al. so as to have additionally tested at different values within the range of low dose radiation rates taught by Bong et al. in .  
Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bong et al. (JOURNAL OF RADIATION PROTECTION, VOL.37 NO.2 JUNE 2012, pages 56-62) in view of Chinnadurai et al. (NIH Public Access Author Manuscript. Author Manuscript.  Oncogene. Author manuscript; available in PMC 2010 August 26. Pages 1-16), as applied to claims 1-3 above, and further in view of Lee et al. (Biochemical Pharmacology 75(2008) 2020-2033).
 	The teachings of Bong et al. in view of Chinnadurai et al. as they apply to claim 1, from claim 4 depends are given previously in this office action and are fully incorporated here. 
	Bong et al. in view of Chinnadurai et al. do not teach detecting the apoptosis regulatory gene expression by performing Western blotting. 
	Lee et al. teach detecting protein expression of apoptosis related genes by Western blotting (abstract and throughout, section 2.9, for example).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634